Earl Warren: Number 380 Edwin B.Covey, Committee of the Person and Property et cetera, Appellant, versus Town of Somers. Mr. Sprafkin.
Samuel M. Sprafkin: May it please the Court. This case which his here on appeal from the Court of Appeals of the State of New York involves the protection to be accorded a known incompetent person so that she may not be deprived of her property, for the failure to pay taxes, the amount of which is but a small portion of the value of the property. But the facts in this case are not in dispute. Briefly, they are as follows. One, Nora Brainard was a resident and is a resident of the State of New York in the Town of Somers which is in Westchester County. She had been a resident there for a number of years. She lived in a one family residence dwelling owned by herself. She was also a person of means in that she owned property, income producing improved real property, four other parcels in addition to the house in which she lived. She had been and was incompetent for a period of 15 years prior to the institution of the instant foreclosure proceedings. She was known to the citizens, to the neighbors, to the officials of the town to be incompetent, to be incapable of handling her affairs and to understand the nature of any papers, documents of notices that may be served upon her. With the situation such as this, Nora Brainard, not having paid the taxes on her own personal residence for a period of four years, the Town of Somers invoked a comparatively new statute in the laws of the State of New York known as the in rem foreclosure statute and listed her property along with a number of other properties on a list of delinquent tax properties.That list was filed in the county clerk's office. Her name appeared as the apparent owner, the description of the property and the amount of taxes due. Under the in rem statute of the State of New York, that constituted in effect similar to the filing of a complaint, also similar to the filing of a lis pendens or a notice of a pendency of an action. Then, in accordance with the statute, the town attorney published notice of the institution of the proceeding in two newspapers. And the notice in effect stated in view of the owners of the properties listed on this delinquent list on file in the county clerk. If you do not redeem your property within seven weeks or if at the end of the seven weeks, you do not put in an answer, in effect, stating that you don't owe the money, then your property will be taken from you and it will be deeded to the Town of Somers. Publication was had. There was no dispute in this matter that publication was had. Also, in accordance with the statute, a notice was posted in the proper public place such as the post office. Also in accordance with the statute, this notice was mailed to Nora Brainard at her residence. Nora Brainard, of course, did not redeem the property within the seven weeks from the date of first publication, nor did she put in an answer because Nora Brainard was incapable of understanding these papers that had been sent to her and was so known by the town to be incapable of doing so. Now, the institution of these proceedings started sometime in may of 1952. In September of 1952, the period having expired, the seven-week period in addition to that, the twenty-day period, the town obtained a judgment from the County Court where these proceedings were instituted foreclosing Nora Brainard of all right title and interest and into this property upon which she resided. And in accordance with the judgment to foreclosure in that case, which the record of deeds was to be delivered to the town, the town had received the deed to the property. The town, then, on October 24th, became the absolute owner of this property. Five days later, in another proceeding to wit, on October 25th, apparently in recognition of the fact that Nora Brainard was incompetent and of unsound mind, through all this period of time, the County Court in this other proceeding certified and adjudicated Nora Brainard as a person of unsound mind. And in that other proceeding, as a result of that certification, one week later, she was committed to a state mental institution. That occurred on November 6.
Earl Warren: Was that proceeding instituted after the deed was --was made to the Town of Somers or --
Samuel M. Sprafkin: I -- I understand that that is an ex parte party proceeding bases upon some application. It does not appear in the record at all.Some two-and-a-half months later, the end of January, 1953, Mr. Covey, by order of the Court, was appointed as Committee of the person and property of Nora Brainard. And in the subsequent month, he qualified as the Committee by filing the necessary oath and bond. Now, between February, 1953 and September, 1953, about that time, the property now being in the apparent absolute ownership of the town, they attempted to dispose of it and put it up for sale at a minimum upset price of $6500. On -- in September of 1953, Mr. Covey's attorney, the Committee's attorney, went to the town and said that under the circumstances of this case, I now tender to you all of the accrued taxes, all the interest and penalties, all of the charges of maintenance, all of your expenses in connection with the foreclosure. Take it all and give us back the property. Give it to the Committee as the Committee of the person and property of Nora Brainard. The Town of Somers refused. Upon such refusal, the Committee went into the County Court where this proceeding had been pending, where the judgment had been entered and pursuant to which judgment indeed had been delivered.
Earl Warren: What did those taxes (Inaudible) this amount to?
Samuel M. Sprafkin: $480 with all expenses, with all charges, interest, penalties or what have you. And he went before the County Court and made this application to vacate the judgment and vacate the deed setting forth all of these facts. No papers in opposition, that is no affidavits putting in issue any of the facts which I have stated, were submitted by the town. In other words, they took the position that even if all of the -- all of the facts as stated in the affidavits were taken to be so, nevertheless, you have no claim to any remedy.
Speaker: You mean on this record it stands admitted that the town knew she was incompetent?
Samuel M. Sprafkin: Precisely, Your Honor. In other words, there were moving affidavits submitted in connection with the order to show cause which was the nature of the motion here. In other words, this proceeding was brought on by order to show cost to set aside the judgment and to set aside the deed. And affidavits were submitted not only by the attorney for the Committee but also by the Committee himself setting forth the facts as I have -- have stated them to you. No affidavit in opposition was submitted. Merely, I assume a brief, a question of law -- a question involved. The County Court denied the motion. The County Court -- the county judge said that, “We -- I think you have chosen the wrong procedure. That you should not have moved by order to show cause or by motion in the proceeding, but you should have taken advantage of subdivision 7 of 165-h which says that, a separate and plenary action should be started within two years. But even if you had done that, says the opinion in effect, nevertheless, because the town had complied strictly with the letter of the statute, you have nothing to complain about in this matter. The Committee then appealed from that disposition from the order of the County Court to the Appellate Division of the Supreme Court of the State of New York which affirmed but not on the opinion of the County Court. The Appellate Division said, “Since the requirements of the statute were followed by the town verbatim, notice by publication, by mailing and posting having been complied with, regardless of the facts in this matter, this seven-week period within which to redeem was in effect the statute of limitations and you have no standing here.” The matter was then taken to the New York Court of Appeals. The Court of Appeals did not render any opinion so that we do not have the benefit of its conclusion. It merely affirmed without opinion. However, on the motion for reargument and for the amendment of the remittitur, it did indicate that it did consider the constitutional question. In other words, it did consider the question whether Nora Brainard was deprived of her property here, under the facts and circumstances without notice. In other words, without due process, without equal protection of the laws under the Fourteenth Amendment to the Constitution of United States.
Speaker: As I understand it you don't attack the constitutionality of the statute as such but rather to simply attempt (Voice Overlap) --
Samuel M. Sprafkin: Precisely. We -- we say that it would appear that the -- that the statute as such, since it makes provision for notice, is constitutional per se. We do say the application by the town of the statute to the particular circumstances here were such as to deprive Nora Brainard of her property without notice. In other words, the statute recognizes, in effect, the legislature of the State of New York, recognized that when you deprive a person of a valuable right such a right -- such as a right of redemption, such as a right to excess funds, funds' excess value, value over and above the value -- value over and above the aggregate amount of the tax liens, those are rights that may be taken from a person only upon notice. But, in view of the fact that Nora Brainard was not only incompetent but was known to the town officials and was known to the citizens and was known to the people who had instituted this proceeding to be incapable and not only incapable to understand the nature of the notice that was sent to her but also incapable of protecting her rights, we say that the application of that statute unduly deprives her of her property.
Speaker: What's the status of the property? Has it been sold?
Samuel M. Sprafkin: No. By virtue of the stay granted in the County Court, the -- the town was stayed, that stay was in -- extended by -- by the Appellate Division and then the Court of Appeals also extended the stay. By stipulation of counsel in this Court, the property is stayed from being -- in other words, the town has been stayed from disposing the property pending the final disposition of the matter by this tribunal.
Stanley Reed: I -- I heard your answer a moment ago that the record shows that the town knew of the incompetence.
Samuel M. Sprafkin: Yes, sir.
Stanley Reed: I didn't understand how they knew it. But how did the record show that?
Samuel M. Sprafkin: Your Honor -- Your Honor will find that by a specific allegation at page 8 of the record, the first complete paragraph which reads, "Upon information and belief that said, Nora Brainard, was incompetent. Although, not adjudicated before many years past and was known to the citizens of the Town of Somers in which she resided and to the officials of the town as a person without mental capacity to handle her affairs and unable to understand the meaning of any notices served personally upon her by mail or by publication. And that also appears a guide --
Stanley Reed: There's been no answer to that?
Samuel M. Sprafkin: There was no answer -- there -- there was no answer to that. There were no affidavits submitted in opposition to contradict that statement or the statement contained on page 10, where the Committee again states at the second line, “And upon investigation, investigating the same, learned of the mental capacity of the said, Nora Brainard, and very recently around withheld proceeding with the said action knowing from my investigation that she was a person of unsound mind and unable to understand the nature of act -- of her acts or the nature of process to be served upon her. The Committee apparently in another proceeding, being attorney of law, had -- had been called upon by the Northern Westchester Bank to foreclose a mortgage upon another and entirely different parcel of property upon which she had not been paying the amortization or the interest. What became obvious to the private litigants in that particular proceeding was completely overlooked, not overlooked but deliberately -- deliberately overlooked by the officials of the town.
Felix Frankfurter: What's the answer to this -- to this claim of the Attorney General of the state in his amicus brief that the difficulty was not the condition of the complainant but that the Committee having had one way of getting relief from the temporary condemnation in the loss of the property, it didn't pursue that way. And New York has the right to say, “You should go by getting your relief this way and not some other way.”
Samuel M. Sprafkin: The answer lies in the decisions of the Court in this particular proceeding having the decisions of the courts in other proceedings. I might say first to Your Honor. Subdivision 7, firstly, does not provide nor anywhere in the Act does it provide that a separate plenary proceeding is the exclusive remedy of one who claims that there was a lack of process.
Felix Frankfurter: But suppose that -- suppose you read about that. Is it for us to say that the view of the Court of Appeals can't say that I've availing -- get yourself that remedy is the difficulty of this proceeding?
Samuel M. Sprafkin: I'm not asking Your Honors to say that. As a matter of fact, the Court of Appeals did not say that --
Felix Frankfurter: But we don't know what it said. It simply says that it's affirmed what was done here.
Samuel M. Sprafkin: Very well, then I shall --
Felix Frankfurter: If -- if I can find a state ground supporting that, I must find it.
Samuel M. Sprafkin: The State -- the state courts have held uniformly contrary to the statement contained in the Attorney General's brief that the motion is available. And I have cited two cases in the reply brief the matter of wilfred, Stefanski against the City of New York. As a matter of fact --
Felix Frankfurter: Dose that mean -- does that mean I have to study New York law in the decision New York (Inaudible) which is the controlling one?
Samuel M. Sprafkin: Sir, I can merely --
Felix Frankfurter: Maybe, it maybe one has to do that.
Samuel M. Sprafkin: I -- I can only trace for you what happened in these proceedings along with the Nelson case, the wilfred case, Stefanski case. And it will take more than about three -- three minutes. What happened here was after the County Courts, the county judge had rendered his opinion where in the suggestion was made, you got the wrong procedure but even if you have the right procedure you have no remedy. That opinion was published.
Harold Burton: When was the -- does the -- that question was in the Court whether it's under that other remedy, that was in the Court.
Samuel M. Sprafkin: The County Court so --
Harold Burton: -- pure dictum, wasn't it?
Samuel M. Sprafkin: No. He -- he so stated it in his opinion.
Harold Burton: And that even if you brought -- brought the other remedy it wouldn't -- it wouldn't be good.
Samuel M. Sprafkin: When (Inaudible) said that -- that notice have been given in effect he states that the notice having been given we can do nothing for you.
Harold Burton: He didn't have a plenary action before him.
Samuel M. Sprafkin: No, but, in affect have -- if -- if we were to start another proceeding then they would flash the opinion of the County Court in front of the next --
Harold Burton: But you wouldn't have started in the County Court, would you? Plenary action?
Samuel M. Sprafkin: Yes, because subdivision 7 would say, “You start a plenary or separate action and the County Court would have jurisdiction over the matter.” But after the -- after County Courts had rendered that decision, the Nelson case was started. In other words, by virtue of -- by virtue of the so-called mandate of this particular county of judge where in he had suggested, you must start a separate plenary proceeding, the Nelson case came before the courts so there the taxpayer had also, because of the deportation of a bookkeeper lost property worth $50,000 or $60,000 by virtue of not having paid some water taxes amounting to, perhaps, about $84. They started a separate and plenary action. And the Appellate Division, the same Appellate Division of the Supreme Court which passed upon this case said, “You don't start a plenary or separate action at all. Go make your motion in the original proceeding.” Now, it has been stated by the appellee, the Town of Somers, well of necessity that had to be the ruling because in the administrative code, which was similar to our own state in rem tax statute, subdivision 7 or the provisions of subdivision 7 were not applicable at that time. Assuming that that was not so, nevertheless, that maybe it lay after the decision in the Nelson case by the Appellate Division, the Administrative Code was amended stating under subdivision 7, “Now you may also start a separate and plenary action.” But, then they went ahead and made a motion. In the original foreclosure action and in the original foreclosure action, that motion was denied. It went to the Appellate Division. There was no suggestion anymore that a separate or plenary action has to be completed. They went to the Court of Appeals which rendered a per curiam opinion and they said, “The heart -- the -- the results may be harsh. They may be almost unrealistic and rather difficult to take. But in the nature of things, this is like a statute of limitations. And we can do nothing for you in the Nelson case. Of course, the facts are slightly different there. There wasn't this question of notice we have in this particular instance. There the taxpayers were competent in every respect. There the taxpayers were capable of protecting themselves. But after the Nelson case, there haven't been any decisions at all. Our research has shown no case in the courts of New York which says that taxpayers will be relegated to a separate and plenary action. But to the contrary, directly on this state in rem statute, an application was brought in the very same foreclosure action. The motion was made, the motion was entertained, the motion was granted in the case in the matter of Wilfred. And there, the Court did not follow the decision of the County Court in this particular case. And then still --
Felix Frankfurter: The Court still --
Samuel M. Sprafkin: Excuse me. And still again, under the Administrative Code now that we have subdivision 7 of the Administrative Code as recently as the next case which is the City of New York against stefansky case, a motion again was -- was made within the action. In other words, the suggestion of a separate and plenary action of the -- of the County Court has not been followed not only this in case by the courts but has not been followed by the courts in the only other two cases which are reported in the State of New York. And then aside from that, here we contend a lack of process. Here we contend that jurisdiction was lacking within the Court. And because jurisdiction was lacking, because it had not acquired jurisdiction over this particular person, notice not having been given to her always in a situation where there is no jurisdiction, the judgment may be attacked not only collaterally by a separate or plenary action but directly in the action and so it had been held time and time again by the Court of Appeals and I think it's an accepted decision of holding of all of the courts except from the State of Louisiana. In other words where process lacks, where there is no jurisdiction acquired by reason of lack of notice, that then it may be attacked not only collaterally but also directly (Voice Overlap)
Felix Frankfurter: Than -- than what the local law is?
Samuel M. Sprafkin: Well --
Felix Frankfurter: Suppose the New York Court of Appeals had -- I will say per curiam just cited Article VII-A. Let's suppose it had done that. Would you then have standing here?
Samuel M. Sprafkin: I would say to Your Honor that under your decision in the Mullane case because there was a lack of process, because jurisdiction was lacking in its entirety that this person being a known incompetent, in other words, since the town knew that she was incompetent on the Mullane case there was a failure of -- of jurisdiction and we would then --
Felix Frankfurter: You mean -- you mean to say that New York can say that although the -- the initial proceeding was wanting in due process, the way to seek the refuge of that is -- is something what that Article VII-A does, do you account on that? In other words due process can correct an initial denial of due process and if New York chooses to have some other remedy, then disregarding the original transaction, the original proceeding isn't that within its power?
Samuel M. Sprafkin: That has been the contention of the --
Felix Frankfurter: Well, I don't know what it so but --
Samuel M. Sprafkin: (Voice Overlap)
Felix Frankfurter: -- that in the Court of Appeals they're just cited, Article VII-A of the (Inaudible) brief. I shouldn't think we could go behind that.
Speaker: Well, your position is that it did, isn't it?
Samuel M. Sprafkin: That's right.
Speaker: And you'd then --
Samuel M. Sprafkin: When you say that the Court of Appeals --
Speaker: (Voice Overlap) which -- which the Court of Appeals said that the constitutional question is necessarily passes on and that excludes the independent state ground. Isn't that your point?
Samuel M. Sprafkin: Precisely. In other words --
Felix Frankfurter: I don't follow that. Contrary to the question means it doesn't exist because of the State grants (Inaudible)
Samuel M. Sprafkin: Well, the Court of -- the Court of Appeals did not consider subdivision 7 at all. As a matter of fact, the -- the subdivision 7 battered up and back received no consideration, we believe, from the Court of Appeals.
Felix Frankfurter: Well, then -- so how do you know? How did anybody know the (Inaudible) that we have an opinion from a judge in New York who says there is that remedy. The New York Court of Appeals having judges on it and presumably aren't blind to the -- the next corporation to disregard the kind of things that your record discloses. I should think on the whole I would presume that people on that Court of Appeals aren't as flawless and it's for you to get there.
Samuel M. Sprafkin: If they had -- if they had rendered an opinion in this matter we would have the benefit of their thinking.
Felix Frankfurter: That's -- that's probably where the trouble is and to fix to it.
Samuel M. Sprafkin: Yes. Now, the Appellate Division which decided this case about two-and-a-half months after the Nelson case, is presumed to know what it had said in the Nelson case and it would have disregarded subdivision 7 in its entirety we may assume for the purposes of our argument that subdivision 7 was not deemed to be an exclusive remedy. Now under -- nowhere in the statute, and we have read the statute carefully, is there any statement that subdivision 7 shall be your exclusive remedy. And with respect to that, subdivision 7 starts with a negative so that we do not have the specific statement that your remedy lies by a separate or plenary action. In this particular instance we go further. We find that the State of New York, through its Attorney General, is allowing himself, allowing himself with the Town of Somers, although, we make no claim to the statute per se being unconstitutional. The Attorney General now takes the position that you have not proved that Nora Brainard was incompetent. As a matter of fact, that seeks to create an issue of fact as to the incompetency of Nora Brainard and it also seeks to create an issue of fact with respect to the known incompetency of Nora Brainard. We say under this record this does not.
Harold Burton: Assuming that they know that she is incompetent just what is it that you claim the Town of Somers didn't do that it should have done? Would the -- the Town of Somers to appoint a committee?
Samuel M. Sprafkin: We -- we say that the Town of Somers then should have provided what the common law has also provided for the appointment of a special guardian. In other words, that a special guardian should have been appointed from that point on not only to receive notice of the proceeding but also to protect her rights in this matter. And that is our position before this Court.
Harold Burton: The guardian ad litem, is that word?
Samuel M. Sprafkin: Well, in the nature of a guardian ad litem or a special guardian. In New York it is known as a special guardian.
Felix Frankfurter: May I ask -- may I ask you this? Back to our consideration that what has been gathered from your -- of your statement to the Appellate Division here? The deciding judge there (Inaudible) as a matter of excellent procedure believes that it didn't have. There's no suggestion by him that this is mandatory and the summary on page 16 of the record, they seem to indicate that difficulties arise from statute of limitation which by reason of which a remedy open to the Committee wasn't availed of. So that in that Court certainly these other state procedure to consider a -- a remedy (Inaudible)
Samuel M. Sprafkin: Yes.
Felix Frankfurter: The Appellate Division to work on a sponsor.
Samuel M. Sprafkin: Yes, the question had been raised there whether the Court, in other words, the -- now that the matter was in the Supreme Court that the Supreme Court being a court of original jurisdiction and being in effect be similar to the Court of Chancery in England could, by virtue of the conscience within its jurisdiction, now exercise the equitable powers and grant relief. But that, of course, by virtue of four-to-one decision, the equitable powers they thought nonexistent or not for them to exercise under the circumstances.
Felix Frankfurter: As I get to it concerned the certain judge need suggestion that although the statute of limitations by direct relief, equity was equal to giving relief from that situation because (Inaudible)
Samuel M. Sprafkin: That was one of the -- yes, that was one of the contentions we raised but unfortunately the four other justices did not agree with us.
Felix Frankfurter: What I'm to suggest couldn't be as evident to the Appellate Division thought that the -- that the remedies available by New York law was allowed to go by default by reason of a factual decision on the part of the Committee to pursue the remedy. And if that's so, then certainly there's no denial of pretrial.
Samuel M. Sprafkin: But the two years at that time had not expired. In other words, under this opinion as well as the opinion of the County Court, we had nothing to offer to the Court if we started a separate and plenary action. That was the point raised. And under the subdivision 7, we could do nothing because there the county -- there the town would come in and say, “We comply to the letter of the law. With the letter of the law the notice was given and you have no remedy.”
Felix Frankfurter: What the Attorney General suggest is that in that proceeding, you could have set forth what you're claiming, namely, the condition of owner are incompetent. The knowledge on the part of the officials at that time that she wasn't competent their failure to take the steps (Inaudible)
Samuel M. Sprafkin: Yes.
Felix Frankfurter: That's what I get out of the opinion of the appellant -- of this memorandum or whatever you call it in the Appellate Division. And again, what was (Inaudible) this, namely, they could and get relief from the sense of security. Now, whether actually he should can of that should or shouldn't (Inaudible)
Samuel M. Sprafkin: We were denied that as I said to Your Honor but we may raise the point that there is no exclusivity with respect to the separate and plenary action fairly advances by the appellee in this case.
Earl Warren: We'll recess now Mr. --